internal_revenue_service number release date index number ------------------------------------------------------------ ------------------- ------------------------------------------------------------ ------- -------------------------------------------------- ----------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ----------------- telephone number --------------------- refer reply to cc ita b05 plr-155823-09 date date legend issuer notes date date date x -------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------- ----------------------------------------------- ---------------- -------------------- ---------------------- -------------- this is in response to your authorized representatives’ letter dated date requesting a ruling that sec_56 of the internal_revenue_code will not apply to the interest on bonds issued after date and before date to refund commercial paper the issue_date of which is after date and before date and such bonds will not be treated as private_activity_bonds under sec_57 facts and representations on date which occurred after date and before date issuer executed a single master legal document master document that governs notes which are exempt facility private_activity_bonds having a maturity of days or less and are issued pursuant to the same commercial paper program to finance or refinance the same governmental purpose on the same date the master document was executed issuer issued x dollars of notes which amount exceeds dollar_figure after date issuer issued both new money notes and refunding notes pursuant to the commercial paper program the last date on which issuer issued new money notes was date which is less than eighteen months after date plr-155823-09 since date only refunding notes have been issued and none of the refunding notes issued since date have increased the principal_amount of the outstanding notes the term of the commercial paper program for notes will not extend beyond date which is less than years from date in its tax certificates issuer elected to treat notes as a single issue the issue_date of which is date pursuant to sec_1_150-1 of the income_tax regulations issuer intends to issue bonds bonds to refund all outstanding notes the issuer intends to issue the bonds after date and before date requested rulings sec_56 will not apply to the interest on the bonds the bonds will not be treated as private_activity_bonds under sec_57 law and analysis sec_103 provides that except as provided in sec_103 gross_income does not include interest on any state_or_local_bond in addition to the other taxes imposed by subtitle a of the internal_revenue_code sec_55 imposes the alternative_minimum_tax to calculate the alternative_minimum_tax imposed by sec_55 a taxpayer must calculate its alternative_minimum_taxable_income sec_55 of the code provides that the term alternative_minimum_taxable_income means the taxable_income of the taxpayer for the taxable_year determined with the adjustments provided in sec_56 and sec_58 and increased by the amount of the items of tax preference described in sec_57 sec_57 provides that one item_of_tax_preference is tax-exempt_interest on specified private_activity_bonds reduced by any deduction not allowable in computing the regular_tax which would have been allowable if such interest were includible in gross_income sec_57 provides that generally a specified_private_activity_bond is any private_activity_bond as defined in sec_141 which is issued after date and the interest on which is not includible in gross_income under sec_103 one of the adjustments taken into account in determining the alternative_minimum_taxable_income of a corporation is the adjusted_current_earnings adjustment sec_56 provides that the alternative_minimum_taxable_income of any corporation for any taxable_year shall be increased by percent of the excess if any of the adjusted_current_earnings of the corporation over the alternative_minimum_taxable_income plr-155823-09 determined without regard to sec_56 and the alternative_tax_net_operating_loss_deduction the ace_adjustment sec_56 provides that for purposes of sec_56 the term adjusted_current_earnings means the alternative_minimum_taxable_income for the taxable_year determined with the adjustments provided in sec_56 and determined without regard to the alternative_tax_net_operating_loss_deduction or the ace_adjustment sec_56 includes in adjusted_current_earnings amounts that are otherwise excludable from gross_income for purposes of computing alternative_minimum_taxable_income if such amounts are includable in determining the amount of earnings_and_profits for this purpose sec_1_56_g_-1 makes clear that amounts are treated as excludable from gross_income for purposes of computing alternative_minimum_taxable_income only if such amounts are permanently excludable from inclusion in gross_income for alternative_minimum_tax purposes sec_56 reduces the amount of income included in adjusted_current_earnings under g b i i by any deduction which would have been allowable in computing alternative_minimum_taxable_income if such amount had been includible in gross_income sec_1_56_g_-1 provides a partial list of income items excluded from gross_income for purposes of computing alternative_minimum_taxable_income prior to taking into account the ace_adjustment but that are included in earnings_and_profits which list includes interest excluded under sec_103 consequently unless an exception applies interest on a bond that is excludable from gross_income in computing regular taxable_income may be includible in alternative_minimum_taxable_income either as interest on a specified_private_activity_bond pursuant to sec_57 or as a result of an increase in adjusted_current_earnings pursuant to sec_56 sec_57 provides i for purposes of sec_57 the term private_activity_bond shall not include any bond issued after date and before date ii for purposes of sec_57 a refunding_bond whether a current or advance refunding shall be treated as issued on the date of the issuance of the refunded bond or in the case of a series of refundings the original bond and iii sec_57 shall not apply to any refunding_bond which is issued to refund any bond which was issued after date and before date sec_56 provides i sec_56 shall not apply in the case of any interest on a bond issued after date and before date ii for purposes of sec_56 a refunding_bond whether a current or advance refunding shall be treated as issued on the date of the issuance of the refunded bond or in the case of a series of refundings the original bond and iii sec_56 plr-155823-09 shall not apply to any refunding_bond which is issued to refund any bond which was issued after date and before date sec_103 provides that interest on a state_or_local_bond is not excluded from gross_income if the bond is a private_activity_bond that is not a qualified_bond within the meaning of sec_141 under sec_141 a qualified_bond includes an exempt_facility_bond so long as other applicable_requirements are satisfied sec_150 provides that for purposes of sec_141 through the term bond includes any obligation sec_1_150-1 provides that generally issue_date in reference to an issue is the first date on which the issuer receives the purchase_price in exchange for delivery of the evidence_of_indebtedness representing any bond included in the issue issue_date in reference to a bond is the date on which the issuer receives the purchase_price in exchange for that bond and in no event is the issue_date earlier than the first day on which interest begins to accrue on the bond or bonds for federal_income_tax purposes sec_1_150-1 provides that generally the term issue means two or more bonds that are sold at substantially the same time are sold pursuant to the same plan of financing and are reasonably expected to be paid from substantially the same source of funds sec_1_150-1 provides that short-term bonds having a maturity of days or less commercial paper issued pursuant to the same commercial paper program may be treated as part of a single issue the issue_date of which is the first date the aggregate amount of commercial paper issued under the program exceeds the lesser_of dollar_figure or percent of the aggregate issue_price of the commercial paper in the program a commercial paper program is a program to issue commercial paper to finance or refinance the same governmental purpose pursuant to a single master legal document commercial paper is not part of the same commercial paper program unless issued during an 18-month period beginning on the deemed issue_date in addition commercial paper issued after the end of this 18-month period may be treated as part of the program to the extent issued to refund commercial paper that is part of the program but only to the extent that there is no increase in the principal_amount outstanding and the program does not have a term in excess of i years or ii the period reasonably necessary for the governmental purposes of the program issuer executed the master document on date also on date issuer issued notes in excess of dollar_figure issuer has subsequently issued other notes pursuant to the same commercial paper program but all new money notes were issued within the month period beginning on date only refunding notes were issued outside this month period and none of these notes increased the principal_amount of notes plr-155823-09 outstanding the term of issuer’s commercial paper program does not exceed years in its tax certificates issuer elected to treat notes as a single issue the issue_date of which is date pursuant to sec_1_150-1 thus pursuant to sec_1 c ii a the issue_date of the notes is date sec_1_56_g_-1 specifically lists interest that is excluded under sec_103 as an item to be included in a corporation’s adjusted_current_earnings for purposes of calculating alternative_minimum_taxable_income sec_103 specifically references sec_141 in determining which private_activity_bonds are qualified bonds because the provisions of sec_150 and the regulations thereunder including sec_1_150-1 otherwise apply to private_activity_bonds under sec_141 and because sec_141 through application of sec_103 is used as the basis for determining adjusted_current_earnings for purposes of calculating alternative_minimum_taxable_income we conclude that the special rule for commercial paper financings applies for the purpose of determining the issue_date of an issue under sec_56 because the issue_date of the notes pursuant to sec_1_150-1 is date the issue_date of the notes for purposes of sec_56 is date under sec_56 sec_56 will not apply to bonds because bonds will be issued to refund notes which were issued on date and date is after date and before date because sec_56 will not apply to bonds for purposes of sec_56 the issue_date of the bonds is determined pursuant to the general rules contained in sec_1_150-1 and c based on issuer’s representations that the bonds will be issued after date and before date for purposes of sec_56 the issue_date of the bonds will be after date and before date sec_56 states that sec_56 shall not apply in the case of any interest on a bond issued after date and before date therefore if bonds are issued after date and before date sec_56 will not apply to the interest on the bonds sec_57 includes as items of tax preference private_activity_bonds as defined in sec_141 the interest on which is excluded under sec_103 because the provisions of sec_150 and the regulations thereunder including sec_1_150-1 otherwise apply to private_activity_bonds under sec_141 and because sec_141 through the application of sec_103 and otherwise is also used as the basis for inclusion of certain interest as an item_of_tax_preference for purposes of calculating alternative_minimum_taxable_income we also conclude that the special rule for commercial paper financings applies for the purpose of determining the issue_date of an issue under sec_57 because the issue_date of the notes pursuant to sec_1_150-1 is date the issue_date of the notes for purposes of sec_57 is date under sec_57 sec_57 will not apply to bonds because bonds will be issued to refund notes which were issued on date and date is after date and before date because sec_57 will not apply to bonds plr-155823-09 for purposes of sec_57 the issue_date of the bonds is determined pursuant to the general rules contained in sec_1_150-1 and c based on issuer’s representations that the bonds will be issued after date and before date for purposes of sec_57 the issue_date of the bonds will be after date and before date sec_57 states that for purposes of sec_57 the term private_activity_bond shall not include any bond issued after date and before date therefore if bonds are issued after date and before date the bonds will not be treated as private_activity_bonds under sec_57 conclusions based on the facts presented and representations made if bonds are issued after date and before date sec_56 will not apply to the interest on the bonds the bonds will not be treated as private_activity_bonds under sec_57 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to issuer sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by issuer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely jeffrey rodrick senior technician reviewer branch income_tax accounting cc
